DETAILED ACTION

Claims 1-9, 12-13, and 16-17 are presented for examination. Claims 10-11, and 14-15 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 07/13/2020 and 04/02/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-9, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al. (US Patent No. 9,519,901) (Hereinafter Dorogusker) in view Zagarese et al. (US Patent Application No.   20180181964) (Hereinafter Zagarese).

	
As per claim 1, Dorogusker  discloses an authentication system for validating identity credentials of a user attempting to access a resource provided by a remote resource provision system, the authentication system (payment processing system 114, fig. 1)  comprising:
an input configured to receive, from the resource provision system, an authentication request comprising a cryptographic representation of digital identity data 
a processor configured to: 
compare the received cryptographic representation with the pre-stored cryptographic identifier (col. 19, lines 1-5, col. 23, lines 53-60); and 
an output configured to transmit, to the remote resource provision system and in response to a match between the received cryptographic representation and the pre-stored cryptographic identifier, an authentication confirmation indicating successful validation of the digital identity data (col. 11, lines 28-35 and 48-55, col 19, lines 11-23, col. 20, lines 14-19). 
Dorogusker does not disclose digital identity data of the user and an associated token identifier, determine a pre-stored cryptographic identifier corresponding to the token identifier; 
Zagarese discloses digital identity data of the user and an associated token identifier (para 3, digital identity include access token), determine a pre-stored cryptographic identifier (para 61-62, digital identity system creates hash) corresponding to the token identifier (para 3, digital identity include access token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dorogusker and Zagarese. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Dorogusker discloses wherein the cryptographic representation corresponds to a first hash generated over the digital identity data by the remote resource provision system using a cryptographic hashing algorithm (see col. 10, lines 19-36). 

As per claim 3, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Zagarese discloses wherein the pre-stored cryptographic identifier corresponds to a second hash generated, by a remote third party server in a pre-registration process, over the image of the user's identity credential using the cryptographic hashing algorithm (fig 8A, para 406, document and his credential to the uPass registration service). 

As per claim 4, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Zagarese discloses wherein the identity credential comprises any one of the following: the user's passport, the user's driving license, or the user's identity card (para 859, identity document may be a passport or driving license). 

As per claim 5, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Dorogusker discloses registration process (col. 13, line 61 - col. 16, line 56 and fig. 2, 3). Zagarese discloses wherein the remote resource provision system 

As per claim 6, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Zagarese discloses wherein the authentication system is an issuer of a payment device used to carry out the payment transaction (para 4, obtaining a payment token, the payment token for effecting an electronic payment from the payer to a recipient of the payment token). 

As per claim 16, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Zagarese discloses wherein the input is further configured to receive, in connection with registration of the digital identity data of the user, from a remote third party server, a cryptographic identifier (para 61, hash of the credential) corresponding to validated digital identity data of the user and the token identifier associated with the user, the digital identity data comprising the at least one image of the identity credential of the user (fig 5, para 47, validation service) ; and 
	wherein the authentication system further comprises a data store configured to store the received cryptographic identifier as the pre-stored cryptographic identifier (para 61, hash of the credential) in association with the token identifier (fig 5, para 47, validation service). 

As per claim 17, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Zagarese discloses wherein the received cryptographic identifier 

As per claim 7, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Dorogusker discloses the transaction being authorized by the authentication system as a transaction between the user's mobile device and the merchant's resource provision system (see D1, col. 4, lines 22-52 and fig. 1). 

As per claim 8, claim is rejected for the same reasons and motivation as claim 1, above.  In addition, Dorogusker discloses the transaction being authorized by the authentication system as a transaction between the user's mobile device and the merchant's resource provision system (see D1, col. 4, lines 22-52 and fig. 1).

As per claim 9, claim is rejected for the same reasons and motivation as claim 8, above. In addition, Zagarese discloses wherein the processor is further configured to retrieve additional user-identifying information from the data store, and wherein the output is further configured to transmit the retrieved additional user-identifying information to the remote resource provision system (fig 5, para 230, 346). 

As per claim 12, claim is rejected for the same reasons and motivation as claim 8, above. In addition, Zagarese discloses further comprising an input configured to 
wherein the output is configured to transmit, to a remote third party server system, the received digital identity data and the associated token identifier for validation and registration, whereby the validated and registered digital identity data is stored in the data store as the registered digital identity data (fig A1, 5, para 47, 124, validation service). 

As per claim 13, claim is rejected for the same reasons and motivation as claim 12, above. In addition, Dorogusker discloses registration process (col. 13, line 61 - col. 16, line 56 and fig. 2, 3). Zagarese discloses wherein the input is further configured to receive the token identifier from a registration system (Fig A1, para 124, validation service). 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493